DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims1-17 are pending.
This Action is Non-Final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “suitable” in claim 5 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear which fields would be “suitable” and which would not be suitable.
Regarding claims 5 and 12, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 12, 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (US 20200322128).
As per claims 1, 14, 16, and 17, Hu et al. discloses an assembly, storage, and method for verifying a transaction in a blockchain database, the method being characterized in that it comprises the following steps: (b) generation by a proof device of a proof of the fact that there is a valid block published in said database, such as said block contains descriptive data of said transaction (see paragraph [0063] where the node 410 generates a proof); 
(c) transmission of at least said proof to a client device; (d) verification by the client device that the proof is valid (see paragraph [0064] where the proof is verified).
As per claim 2, Hu et al. discloses the descriptive data of said transaction contained in said block comprise at least one piece of transaction identification data, step (c) further comprises transmission to the client device of said transaction identification data, and step (d) comprises the verification of said transaction identification data transmitted (see paragraph [0063] step 440).
As per claim 3, Hu et al. discloses said transaction is issued by the client device, the verification of said identification data transmitted for the transaction comprising the verification that it matches a piece of transaction identification data as issued by the client device (see paragraph [0064] where the transaction information is part of the proof and transmitted to be verified).
As per claim 6, Hu et al. discloses said transaction identification data is chosen from among a transaction identifier, a transaction signature by means of a private key of a user of the client device, a hash value of a public key of a beneficiary of the transaction, an identifier of a previous transaction to the transaction (see paragraphs [0063] and [0065]).
As per claim 7, Hu et al. discloses the transmission to the client device of a candidate hash value, said proof also being a proof of the fact that an identifier of said block has said candidate hash value as its hash value (see paragraph [0063] and paragraphs [0089]-[0090] where each block in a blockchain has a hash value associated with it).
As per claims 8-10 and 15, Hu et al. discloses a step (a) of publication of said transaction in the blockchain database by a transaction validation device, wherein step (a) comprises the generation of said block containing descriptive data of said transaction and its addition to said blockchain database, wherein step (a) comprises the prior verification of the validity of said transaction by the transaction validation device, and step (b) comprises the verification by the proof device that said block containing the descriptive data of said transaction is valid (see paragraphs [0063]-[0066]).
As per claim 12, Hu et al. discloses said proof is a zero-knowledge proof, in particular a zkSNARK cryptographic object (see paragraphs [0065]-[0066]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. as applied to claim 3 above, in view of Wright et al. (US 20220092593).
As per claims 4 and 5, Hu et al. discloses the use of descriptive data, but fails to explicitly disclose the descriptive data of said transaction contained in said block also comprises a piece of random data, step (c) further comprises transmission to the client device of said random data, and step (d) comprising the verification said identification data transmitted from the transaction matches a piece of random data defined by the client device, wherein said random data is inserted by the client device (2) into a suitable field for the transaction, in particular an OPRETURN field.
However, Wright et al. teaches the use of descriptive data of said transaction contained in said block also comprises a piece of random data, step (c) further comprises transmission to the client device of said random data, and step (d) comprising the verification said identification data transmitted from the transaction matches a piece of random data defined by the client device, wherein said random data is inserted by the client device (2) into a suitable field for the transaction, in particular an OPRETURN field (see paragraphs [0056]-[0058]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the data of Wright et al. in the system of Hu et al.
Motivation to do so would have been to allow for verification of the miner identity (see Wright et al. paragraphs [0056]-[0058]).
As per claim 11, the modified Hu et al. and Wright et al. system disclose verifying the validity of said block comprises the verification that a criterion specific to the blockchain database is verified by an n-tuple of at least one nonce associated with the block and a fragment of the block content, or by a signature of the block (see Hu et al. paragraphs [0063]-[0066] and [0089]-[0090]; and Wright et al. paragraphs [0056]-[0067]) and generally the use of a hash, but fails to explicitly disclose the use of a hash of the n-tuple.  However, Official Notice is taken that at a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to hash the n-tuple of the modified Hu et al. and Wright et al. system as it is well known to hash values to prevent tampering.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. as applied to claim 1 above, in view of Gangal (US 20200328892.
As per claim 13, Hu et al. fails to explicitly disclose any of the devices are a chip card.
However, Gangal teaches a smart card, i.e. chip card, verifying blocks (see paragraph [0041]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use a chip card in the Hu et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for flexibility in the system by allowing verification of blocks in a variety of different devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to verifying blocks on a blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419